                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JAMES W. MYART JR.,                             §
                                                §
                   Plaintiff,                   §               SA-19-CV-00507-OLG
                                                §
vs.                                             §
                                                §
STEVEN P. MACH, DPS, CHAIRMAN;                  §
STEVEN C. MCCRAW, DIRECTOR,                     §
TEXAS DEPARTMENT OF PUBLIC                      §
SAFETY; RHONDA FLEMING, JACOB                   §
LAVENDER, TROOPER, DEPT. OF                     §
PUBLIC SAFETY; KENT COLEMAN,                    §
TROOPER, TEXAS DEPT. OF PUBLIC                  §
SAFETY; ROBERT DRIGGERS,                        §
TROOPER, TEXAS DEPT. OF PUBLIC                  §
SAFETY; PHILIP AYALA, TEXAS                     §
DEPARTMENT OF PUBLIC SAFETY,                    §
STATE OF TEXAS, CITY OF SAN                     §
ANTONIO, RON NIRENBERG,                         §
MAYOR, CITY OF SAN ANTONIO;                     §
WILLIAM P. MCMANUS, CHIEF OF                    §
SAN ANTONIO POLICE                              §
DEPARTMENT; AND ERIK WALSH,                     §
                                                §
                   Defendants.                  §



                                           ORDER

       Before the Court is the above-styled cause of action, which was removed to this Court on

May 10, 2019 and referred to the undersigned on May 16, 2019 for all pretrial proceedings [#4].

In addition to this lawsuit, Plaintiff has two other lawsuits pending in the San Antonio Division

of this District (5:19-CV-702-OLG and 5:19-CV-753-OLG). The Court set all three cases for

status conferences to facilitate the Court’s resolution of various pending motions and to

streamline the issues in these cases.

       On August 7, 2019, Plaintiff, proceeding pro se, and counsel for Defendants appeared

before the Court. At the hearing, the Court addressed Plaintiff’s most recent filing, which was
                                               1
filed in all three cases. The filing is styled as a “Sworn Motion for Hearing on Rule 65 Request

for Temporary Restraining Order and Permanent Injunction and Second Motion for Contempt

and Motion for Ninety (90) Day Stay of All Proceedings and Motion for Extension of State

Court Restraining Order Converted to a FRCP Rule 65 Temporary Restraining Order and

Temporary Injunction” [#15]. Plaintiff conceded on the record at the conference that the only

relief requested by this motion in the instant case is a 90-day stay of all proceedings due to his

medical issues to allow him time to retain an attorney and adequately respond to the two pending

motions to dismiss [#7, #8]. (The other relief requested relates to 5:19-CV-753-OLG.) Plaintiff

submitted a note with his motion signed by Dr. Caridad Rebollar, MD, which states that Plaintiff

was admitted to Mission Trail Baptist Hospital on July 25, 2019 for the management of diabetes,

hypertension, and other conditions. In his note, the doctor also included her opinion that Plaintiff

should have 90 days to manage and improve his medical condition and concentrate on his health.

(Doctor’s Note [#15] at 24.)

       As the Court stated orally at the conference, the request for a 90-day stay is denied. The

record reflects that Plaintiff filed this lawsuit in state court on May 6, 2019, and his Amended

Petition was removed to this Court on May 10, 2019. (Orig. Pet. [#1-4].) All Defendants in this

action moved for dismissal of Plaintiff’s claims pursuant to Rule 12(b)(6) on May 28, 2019 and

May 30, 2019 [#7, #8]. Plaintiff timely moved for an extension of time to file a response to the

motions on June 6, 2019, which the Court granted, giving him until July 15, 2019 to file any

response in opposition [#10]. Plaintiff failed to file a response on or before this date. His next

filing in this case was not until July 26, 2019, when he filed the motion for a 90-day stay in this

and the other two pending cases. Although the record reflects that Plaintiff is experiencing

significant health issues, it also reflects that he has continued to engage in litigation activities in



                                                  2
this and other cases during the last few months, and thus, his request for a stay must be balanced

against the prejudice to Defendants in delaying a ruling on their dispositive motions for another

three months.

       To be more specific, the record in this case does not indicate that Plaintiff has been

hospitalized or otherwise incapacitated for the entire period of time from June 6, 2019 (the date

the Court entered an order granting his request for an extension to respond) to July 15, 2019 (the

deadline to respond to Defendants’ motions imposed by the Court in its Order). In fact, Plaintiff

conceded that he has not been continuously incapacitated or hospitalized, but he maintains that

his health conditions have been serious and have prevented him from responding by the deadline

or filing a second timely request for an extension. Yet, despite this assertion, the records in the

other two cases pending before the Court (5:19-CV-702-OLG and 5:19-CV-753-OLG) indicate

that during this same time period Plaintiff filed a new lawsuit, filed amended pleadings, obtained

temporary restraining orders, moved for contempt, and subpoenaed witnesses. Plaintiff has

already been afforded one extension of time to respond to Defendants’ motions and under these

circumstances is not entitled to another.

       Although the Court will not grant the full 90-day stay requested by Plaintiff, the Court,

pursuant to its case management authority under the Federal Rules, will stay all proceedings in

the case pending the issuance of the undersigned’s Report and Recommendation so that the

predicate issues, including the applicability of certain immunities invoked by the Defendants, can

be addressed and the parties’ resources can be conserved. See Dietz v. Bouldin, 136 S. Ct. 1885,

1892 (2016) (district courts have “inherent authority to manage their dockets and courtrooms

with a view toward the efficient and expedient resolution of cases”); Williamson v. U.S. Dep’t of

Agric., 815 F.2d 368, 383 (5th Cir. 1987) (affirming stay of discovery pending resolution of



                                                3
immunity issues); see also Fed. R. Civ. 16(c) (during an initial pretrial conference, the court

should consider and take appropriate action to simplify the case and control and manage

discovery).

       The Court also notes that Plaintiff made oral motions at the three status conferences in his

pending cases.1 During the status conference in this case, Plaintiff moved for the Court to

compel mediation. That motion is denied as premature but without prejudice to the parties

requesting Court-ordered mediation at a later date, after preliminary matters have been resolved.

       IT IS THEREFORE ORDERED that Plaintiff’s Sworn Motion for Hearing on Rule 65

Request for Temporary Restraining Order and Permanent Injunction and Second Motion for

Contempt and Motion for Ninety (90) Day Stay of All Proceedings and Motion for Extension of

State Court Restraining Order Converted to a FRCP Rule 65 Temporary Restraining Order and

Temporary Injunction [#15] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s oral motion to compel mediation is

DENIED without prejudice.

       IT IS FINALLY ORDERED that this case is STAYED for all purposes until the

undersigned issues a report and recommendation on the pending motions to dismiss. No party

may file any additional documents in this case without first seeking leave of Court until the stay

is lifted. However, Plaintiff indicated he is attempting to obtain counsel, and if he does, counsel

may file an appearance at any time. Plaintiff, whether he is still proceeding pro se or has

obtained counsel, will, of course, have an opportunity to lodge any objections to the




       1
          His first oral motion occurred during the conference in case, and he orally requested
that the undersigned recuse herself as biased. In 5:19-CV-753-OLG, Plaintiff subsequently
orally withdrew that motion, and recanted his accusation of bias.
                                                4
undersigned’s report and recommendation once it is issued to the District Court and the stay is

lifted.

          IT IS SO ORDERED.

          SIGNED this 8th day of August, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
